UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6695



WILLIE FEARS,

                                               Petitioner - Appellant,

          versus


ADRIAN POTEAT, Warden; UNITED STATES PAROLE
COMMISSION,

                                              Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-1847-A)


Submitted:   August 23, 2001                 Decided:   August 30, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Willie Fears, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie Fears appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss

Fears’ appeal on the reasoning of the district court.   See Fears v.

Poteat, No. CA-00-1847-A (E.D. Va. Mar. 13, 2001); see also Blair-

Bey v. Quick, 151 F.3d 1036, 1047 (D.C. Cir. 1998) (finding

District of Columbia parole regulations create no due process

liberty interest in parole).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                2